Name: Commission Directive 89/362/EEC of 26 May 1989 on general conditions of hygiene in milk production holdings
 Type: Directive
 Subject Matter: agri-foodstuffs;  farming systems;  processed agricultural produce;  agricultural activity;  health
 Date Published: 1989-06-08

 Avis juridique important|31989L0362Commission Directive 89/362/EEC of 26 May 1989 on general conditions of hygiene in milk production holdings Official Journal L 156 , 08/06/1989 P. 0030 - 0032 Finnish special edition: Chapter 3 Volume 29 P. 0112 Swedish special edition: Chapter 3 Volume 29 P. 0112 *****COMMISSION DIRECTIVE of 26 May 1989 on general conditions of hygiene in milk production holdings (89/362/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/397/EEC of 5 August 1985 on health and animal-health problems affecting intra-Community trade in heat-treated milk (1), as amended by Regulation (EEC) No 3768/85 (2), and in particular Article 11 (4) thereof, Whereas untreated milk must come from production holdings which meet the general hygiene conditions laid down in Chapter VI of Annex A to Directive 85/397/EEC; Whereas the Member States must ensure that production holdings undergo periodic inspections in order to ensure that the hygiene requirements are fulfilled; Whereas for the purpose of inspecting production holdings a general code of hygiene should be drawn up specifying the general conditions of hygiene to be complied with in production holdings, in particular the conditions for the upkeep of premises and those relating to milking operations; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall ensure that milk production holdings comply with the general code of hygiene laid down in the Annex. Article 2 1. The Commission may formulate recommendations concerning the explanatory notes to the general code of hygiene. 2. The Commission shall publish the recommendations referred to in paragraph 1. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1990 at the latest. They shall forthwith inform the Commission thereof. The provisions adopted pursuant to the first paragraph shall make express reference to this Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 26 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 226, 24. 8. 1985, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 8. ANNEX GENERAL CODE OF HYGIENE TO BE COMPLIED WITH IN PRODUCTION HOLDINGS CHAPTER I General conditions for the upkeep of premises 1. The cowshed where the cows are housed and the premises belonging thereto must at all times be sufficiently clean, tidy and in good condition. 2. Access to the cowshed and the premises belonging thereto must be kept free of any accumulations of dung or offensive matter. 3. Manure must be cleared from dung channels as regularly as necessary. 4. The tie-up stalls must be kept dry, if necessary by the use of bedding. 5. The milking parlour, milk-room, cleaning and store rooms and equipment in these must at all times be kept clean, tidy and in good condition. 6. The disinfection of the cowshed and premises belonging thereto must be performed in a way that does not risk admixture of disinfectant to the milk or tainting of the milk. 7. Pigs and poultry must not be housed in the cowshed or premises where cows are milked. 8. Flies, rodents and other vermin must be controlled. 9. Chemicals, drugs and the like must be kept in a safe place. 10. Feedstuffs that can have an adverse effect on the milk must not be stored in the cowshed. CHAPTER II General conditions for the upkeep of equipment and utensils to be used for milking and the handling of milk 1. The equipment and utensils used for milking and all their components must at all times be sufficiently clean and maintained in good physical condition. 2. After cleaning and disinfection, the equipment and utensils for milking, treatment, storage and transport of milk must be rinsed with potable water. Utensils and brushes must be stored hygienically. 3. Bulk tanks must, when emptied after cleaning and disinfection, be left with an open plug hole until the time they are used. CHAPTER III General hygiene conditions relating to milking operations 1. The individual cows in the herd must be identifiable to the competent authority. They must be clean and well-kept. 2. Any work that might have an adverse effect on the milk must not be allowed immediately before and during the milking. 3. Before the milking of a cow is started the teats, udder and if necessary adjacent parts of the groin, thigh and abdomen of the cow must be clean. 4. Before the milking of the individual cow the milker must inspect the appearance of the milk. If any physical abnormality is detected, milk from the cow must be withheld from delivery. Cows with clinical udder diseases must be milked last or by a separate machine or handstripped and the milk must be withheld from delivery. 5. Teat dips or sprays for lactating cows must only be used immediately after milking unless otherwise authorized by the official authorities. Components in teat dips or sprays must be acceptable to the official authorities. 6. Persons occupied with the milking and further treatment of the milk must wear suitable clean milking clothes. 7. Milkers must wash their hands immediately before the milking commences and keep them clean as far as practicable throughout the milking. For this purpose, near the place of milking, suitable facilities are required to enable persons engaged in milking or treatment of milk to wash their hands and arms. Open cuts and abrasions must be covered with a waterproof dressing. 8. The milk must be stored until collection in the milk room or in a milk store room. 9. Milk rooms must be used only for activities relating to the handling of milk and milking equipment. 10. Buckets containing milk must be covered while placed in the cowshed or carried outside and transferred to milk rooms. 11. If the milk is filtered, the filter used must, depending on the type, be changed or cleansed before its capacity for absorption is exhausted. In any case, the filter must be changed or cleansed before each milking. Filtering cloths must not be used.